Case §:20-cv-01212-MJJ-PJH ,.Document 1-3 Filed 09/21/20 Page 1 of 6 PagelID#: 8

@) CT Corporation Service of Process
Transmittal
09/03/2020 .
CT Log Number 538193804

TO: Rosematy Jones
Brookshire Grocery Company.
1600 W Southwest. Loop 323
Tyler, TX 75701-8500

RE: Process Served in-Louisiana

FOR: Brookshire Grocery Company: (Domestic State: TX)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY. AS FOLLOWS:

TITLE OF ACTION: AONIRUE BEVERLY FRANCIS, PLTF. vs. BROOKSHIRE GROCERY COMPANY, ETC., ET AL.,
DOCUMENT(S): SERVED: <
COURT/AGENGY: None Specified
Case # 00136397
NATURE OF. ACTION: Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED: CT Corporation System, Baton Rouge, LA
DATE AND HOUR OF SERVICE: By Process Server on 09/03/2020 at 09:00
JURISDICTION SERVED : Louisiana -
APPEARANCE OR ANSWER DUE: None Specified
ATTORNEY(8) / SENDER(S): None Specified
ACTION ITEMS: CT has retained the current.log, Retain Date: 09/03/2020,-Expected Purge Date:
09/08/2020
Image SOP

Email Notification, Rosemary Jones’ rosemaryjones@brookshires.com

Email Notification, Melani Crawford melanicrawford@brookshires.coin

SIGNED: CT Corporation System
ADDRESS: 1999 Bryan Street
Suite.900
Dallas, TX 75201
For Questions: 866-665-5799

-SouthTeam2@wolterskluwer.com

Page 1 of 1/ AS

Information displayed-on this transmittal {s for CT
Corporation's record keeping purposes only and {s. provided to
the recipfent for quick reference. This:{nformation does not
constitute.a legal opinion-as to the nature of action, the
amount of damages, the answer date, or any information

- contained in the: documents themselves. Recipient Is
responsible for interpreting sald documents and for taking
appropriate action. Signatures on certified mall receipts
confirm recefpt of package only, not contents.

EXHIBIT

 
Case 6:20-cv-01212-MJJ-PJH Document 1-3 Filed 09/21/20 Page 2 of 6 PagelD#: 9

 

€

 

CITATION
MONIQUE BEVERLY FRANCIS | Case: 00136397
Division: C
VERSUS State of Louisiana
. : 16" Judicial District Court
BROOKSHIRE GROCERY COMPANY, ET Parish of Iberia
AL

 

To: BROOKSHIRE GROCERY COMPANY
D/B/A SUPER 1 FOODS
THROUGH ITS AGENT
C T COPORATION SYSTEM
3867 PLAZA TOWER DRIVE
BATON ROUGE, LA 70816

of EAST BATON ROUGE Parish

You are hereby summoned to comply with the demand contained in the PETITION of which a true
and correct copy (exclusive of exhibits) accompanies this citation, or make an appearance, either by
filing a pleading or otherwise, the 16th Judicial District Court in and for the Parish of Iberia, State of
Louisiana, within fifteen (15) days after the service hereof, under penalty of default.

WITNESS MY HAND AND OFFICIAL SEAL OF OFFICE AT NEW IBERIA, LOUISIANA, THIS
QS DAY OF AUGUST, 2020.

Clerk of Court
16" Judicial District Court
Parish of Iberia

 

Deputy Qlerk of Court

Requested by:

[SERVICE COPY]

 

 
Case 6:20-cv-01212-MJJ-PJH Document 1-3 Filed 09/21/20 Page 3 of 6 PagelD #: 10

MONIQUE BEVERLY FRANCIS 16"# JUDICIAL DIST. COURT

 

 

VS. NO. PARISH OF IBERIA
BROOKSHIRE GROCERY COMPANY STATE OF LOUISIANA
D/B/A SUPER 1 FOODS, ET AL

PETITION FOR DAMAGES

The petition of MONIQUE BEVERLY FRANCIS, a person of the full age of majority, and

resident of the Parish of St. Mary, State of Louisiana, respectfully represents that:
1.

This parish is one with proper jurisdiction, pursuant to La, Code Civ. Proc. art. 76.1 et seq.,
seeing that the loss occurred in this parish, the accident/incident took place in this parish, and the
acts of negligence occurred in this parish.

2.
The following parties are made defendants herein, to-wit:

1. BROOKSHIRE GROCERY COMPANY, D/B/A SUPER 1 FOODS, a business
corporation, authorized and doing business in the State of Louisiana; and

2. XYZ INSURANCE COMPANY, a foreign insurance company, authorized and
doing business in the State of Louisiana.

3.

The defendants enumerated above are indebted unto petitioner jointly, severally and in
solido for a sum that is reasonable under the circumstances, together with legal interest thereon
from the date of judicial demand, until paid, and for all costs of these proceedings, for the
following reasons, to-wit:

4.

On or about September 14, 2019, MONIQUE BEVERLY FRANCIS was at SUPER 1
FOODS #621, located in New Iberia, Louisiana, which is owned and operated by defendant,
BROOKSHIRE GROCERY COMPANY.

5.

At the aforesaid time, MONIQUE BEVERLY FRANCIS was a patron borate at the
location stated above herein. During the time of said incident, while walking, petitioner slipped on
water that was on the floor. The petitioner has suffered injuries to her back, neck and legs.

6.
The defendant, BROOKSHIRE GROCERY COMPANY D/B/A SUPER 1 FOODS, either

created the dangerous condition and/or should have been aware of the dangerous condition.
Case 6:20-cv-01212-MJJ-PJH Document 1-3 Filed 09/21/20 Page 4 of 6 PagelD#: 11

Despite its actual or presumed knowledge, the defendant failed to take any corrective measures.
7. .

The water on the floor created an unreasonable foreseeable risk of harm, created by the
merchant by its placement of which they had actual or constructive knowledge and failed to
exercise reasonable care. Furthermore, video footage was confirmed and verified of same as well
as store employees confirmed the presence of the water.

8.

The incident sued upon herein was caused by the negligence of the defendant,

BROOKSHIRE GROCERY COMPANY D/B/A SUPER 1 FOODS.
9.

The negligent acts of BROOKSHIRE GROCERY COMPANY D/B/A SUPER 1 FOODS,

complained of herein include, but are not limited to, the following:

A. Failing to properly maintain and keep the property clear of obstruction or
substances that pose a danger;

Failing to take corrective measures despite knowing of the potential danger;
Failing to act reasonable and prudent under the circumstances;

Failing to take adequate means or precautions to assure the safety of the petitioner;

Allowing visitors to traverse the floor when it knew there existed an unreasonably
dangerous hazard;

moo w

Creating an unreasonable risk of harm to the petitioner;

Failing to properly clear the walkway area or ensure it stayed clear of water/liquids;
Failing to do what should have been done so as to avoid the accident;

Failing to avoid water on the floor and/or to discover water on the floor; and

Other acts of fault and/or negligence to be shown at a trial of this matter.

“Hm Om

10.

Asa result of the accident, MONIQUE BEVERLY FRANCIS has suffered serious injuries
to her back, neck, legs, and other parts of her body. MONIQUE BEVERLY FRANCIS has
sustained the following damages for which she is entitled to recover from defendant,

BROOKSHIRE GROCERY COMPANY D/B/A SUPER 1 FOODS, to-wit:
A) Past, present and future medical, hospital, and surgical expenses and other related
expenses;

B) Past, present and future physical pain and suffering, mental anguish and distress
and inconvenience;

C) Permanent impairment, disfigurement, scarring, disability, and loss of use;
D) Past, present, and future wages and loss of education; and
EB) Other damages to be shown at a trial on this matter.
11.
Based on information and belief, defendant, BROOKSHIRE GROCERY COMPANY

D/B/A SUPER | FOODS, at the time of the above described incident, were covered by a policy of
Case 6:20:cv-01212-MJJ-PJH -Document 1-3 Filed 09/21/20 Page 5 of 6 PagelID#: 12

liability insurance issued by defendant, XYZ INSURANCE COMPANY whom, despite amicable
demand has disputed and refused to pay the claim.
12.

Based on information and belief, said insurance policy covers the damages sued for herein.

13.

Plaintiff specifically avers that such failure to make such reasonable payments by
defendant, XYZ INSURANCE COMPANY and/or BROOKSHIRE GROCERY COMPANY
D/B/A SUPER 1 FOODS, constitutes bad faith claims handling under La. R.S. 22:1892 (formerly
La. R.S. 22:658) and La. R.S. 22:1973 (formerly La. R.S. 22:1220) and specifically entitles
plaintiff to an award of penalties, reasonable, attorney fees, costs, and mental anguish against
defendants for such arbitrary and capricious behavior.

14.

A demand, with supporting documents was presented, but despite same, more than sixty
(60) days has passed without even a response,
WHEREFORE, petitioner prays that:

i The defendants herein be served with certified copies of this petition and cited to
appear and answer same;

2 After due proceedings, there be judgment herein in favor of petitioner, MONIQUE
BEVERLY FRANCIS, and against the defendants, BROOKSHIRE GROCERY
COMPANY, D/B/A SUPER 1 FOODS and XYZ INSURANCE COMPANY,
jointly, severally and in solido, for a sum that is reasonable under the
circumstances, together with legal interest thereon from the date of judicial
demand, until paid, and for all costs of these proceedings;

3. Due to bad faith insurance practices, penalties, attorney fees, cost, and mental
anguish should be awarded; and

4, All orders and decrees necessary and appropriate in the premises and for all general
and equitable relief.

Respectfully submitted,

‘ie
JOSEPH A. TABB

Attorney for Petitioner

Bar Roll 31983

111 Wilson St.

P.O. Box 766

Franklin, LA 70538

Ph: (337) 828-0454

 

PLEASE SERVE:
BROOKSHIRE GROCERY COMPANY D/B/A SUPER 1 FOOD
Through It’s Agent Filed -Q O
C T CORPORATION SYSTEM rit 1B at & . a
3867 PLAZA TOWER DRIVE ATRUE COPY :
BATON ROUGE, LA 70816 Ne

ATTEST: |\¥

Dty: Clerk of Court

Toeria Parish, LA
Case §:2Q-cv-01212-MJJ-PJH Document 1-3 Filed 09/21/20 Page 6 of 6 PagelD# 13

 

MONIQUE BEVERLY FRANCIS 16"! JUDICIAL DIST. COURT
VS. NO. PARISH OF IBERIA
BROOKSHIRE GROCERY COMPANY STATE OF LOUISIANA
D/B/A SUPER | FOODS, ET AL

VERIFICATION
STATE OF LOUISIANA

PARISH OF ST. MARY

BEFORE ME, the undersigned authority, duly commissioned and qualified in and for the _
Parish and State aforesaid, personally came and appeared MONIQUE BEVERLY FRANCIS,
individually, who being duly sworn deposed that:

She is the petitioner in this matter, and that all of the facts alleged in the foregoing Petition

for Damages are true and correct to the best of her information, knowledge and belief.

Msmaao) B. tao

MONIQUE B. FRANCIS

SWORN BEFORE ME ON THIS i 2 DAY OF hug , 2020, in Franklin,

St. Mary Parish, Louisiana.

JOS A. TABB
BAR ROLL 31983
COMMISSION EXPIRES AT DEATH

 

Yoetia Parish, LA
